DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is responsive to the amendment filed on August 22, 2022. As directed by the amendment: claim 10 has been amended, claims 1-9, and 17-20 have been cancelled, claims 21-28 have been added. Thus, claims 10-16 and 21-28 are presently pending in this application. 
Claims 10-16 were previously rejected under 35 U.S.C. 103 as being unpatentable over Korneff et al. (U.S. Pub. No. 2016/0151599) in view of Haveri et al. (U.S. Pub. No. 2009/0288659) in view of Kuzelka (U.S. Pub. No. 2019/0099581). Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Russell on September 1, 2022.
The application has been amended as follows: 
Claim 23 currently recites "ultrasonic transducer by the determined amount", ln 2 shall now read --ultrasonic transducer by the output amount--.

Claim 27 currently recites "ultrasonic transducer by the determined amount", ln 2 shall now read --ultrasonic transducer by the output amount--.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Korneff et al. (U.S. Pub. No. 2016/0151599; hereinafter: “Korneff”) disclose a method for an agent vaporizer (Fig. 4), comprising: receiving a liquid agent (from 410; Fig. 4; ¶¶ 0035, 0039); receiving a fresh gas flow rate for fresh gas entering the anesthetic vaporizer (480; Fig. 4; ¶ 0039; Examiner notes: Korneff discloses sensor 480 as detecting temperature and flow rate of the gas being delivered from the gas source to the anesthetic vaporizer); supplying power to a heating element (420; Fig. 4) configured to heat a surface (A, Fig. A annotated below) of a vaporizing chamber (B, Fig. A annotated below) of the agent vaporizer (¶¶ 0036-043); supplying power to an ultrasonic transducer (470; Fig. 4) based on the received liquid agent and the fresh gas flow rate (¶ 0039-0043), wherein the ultrasonic transducer is configured to nebulize liquid agent (from 410; Fig. 4; ¶ 0035) and deliver the nebulized anesthetic agent to the heated surface of the vaporizing chamber (Fig. 4; ¶¶ 0036-0037).

    PNG
    media_image1.png
    456
    672
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Korneff.
Prior art of record Haveri et al. (U.S. Pub. No. 2009/0288659; hereinafter: “Haveri”) discloses a method for an anesthetic agent vaporizer comprising receiving an anesthetic agent concentration setpoint(“target anesthetic agent concentration”; Fig. 1-3; ¶¶ 0026-0028, 0031; Claim 10, 17-20) (¶ 0025-0028); supplying power to an ultrasonic transducer (34, 35; Fig. 2-3) based on the anesthetic agent concentration setpoint (¶¶ 0025-0028, 0033, 0036-0047); determining a concentration of the anesthetic agent supplied to the patient (¶¶ 0025-0028); adjusting an amount of anesthetic agent output by the anesthetic vaporizer based on a comparison between the determined concentration of anesthetic agent supplied to the patient (¶¶ 0018, 0025-0028) and the anesthetic agent concentration setpoint (Fig. 1-3; ¶¶ 0026-0028, 0031; Claim 10, 17-20).
Prior art of record Kuzelka (U.S. Pub. No. 2019/0099581) discloses a method for anesthetic agent vaporization comprising opening of a valve (524; Fig. 5) coupled between a vaporizing chamber (534; Fig. 5) and an outlet passage (510; Fig. 5) of the anesthetic vaporizer as an anesthetic agent concentration setpoint increase or decreases compared to an anesthetic agent concentration setpoint (¶ 0099-0103) to enable vaporized anesthetic agent delivery to a patient (¶¶ 0044, 0066-0067, 0075, 0090, 0097-0098, 0102-0103, 0108-0121, 0123-0124; Fig. 9-10); calculating an anesthetic agent concentration error that represents a difference between the anesthetic agent concentration setpoint and the determined anesthetic agent concentration (1016; Fig. 10; ¶¶ 0031, 0044, 0102-0103, 0108-0110, 0120); and adjusting an amount of anesthetic agent output by the anesthetic vaporizer based at least in part on the calculated anesthetic agent concentration error (¶¶ 0044, 0066-0067, 0075, 0090, 0097-0098, 0102-0103, 0108-0121, 0123-0124; Fig. 8-10).  

Korneff, Haveri, and Kuzelka alone or in combination fail to disclose or render obvious adjusting the amount of anesthetic agent output by the anesthetic vaporizer includes: increasing gain to the ultrasonic transducer in response to the calculated anesthetic agent concentration error being less than zero and outside of an allowable range; and decreasing gain to the ultrasonic transducer in response to the calculated anesthetic agent concentration error being greater than zero and outside of the allowable range, as recited in independent claim 10. 
Therefore, independent claim 10, and claims 12-16 and 21-28 by dependency, are render allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785